


110 HR 3415 IH: To amend title 38, United States Code, to authorize the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3415
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Langevin (for
			 himself, Ms. Berkley,
			 Mr. Butterfield,
			 Mr. Kildee, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  placement in a national cemetery of memorial markers for the purpose of
		  commemorating servicemembers or other persons whose remains are interred in an
		  American Battle Monuments Commission cemetery.
	
	
		1.Treatment of internment of
			 remains in American Battle Monuments Commission cemetery as unavailable for
			 purposes of placement of memorial markers in national cemeteriesParagraph (3) of section 2306(b) of title
			 38, United States Code, is amended—
			(1)by striking
			 or at the end of subparagraph (C);
			(2)by striking the
			 period at the end of subparagraph (D) and inserting ; or;
			 and
			(3)by
			 adding at the end the following new subparagraph:
				
					(E)are interred in an American Battle
				Monuments Commission
				cemetery.
					.
			
